DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant has submitted on 09/27/2021 and 10/04/2021 an Information Disclosure Statement citing approximately 1,580 documents, including US Patents, Non-Patent Literature and Foreign Documents. Such a citation is clearly an undue burden upon the Office. Given the extreme volume of references cited and a lack of any statement regarding the relevance or whether references are merely cumulative, the references cited have not been considered, see MPEP 2004.13 and 68 F. Supp. 2d 508 (19), both cited bellow.
MPEP 2004.13 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents, which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
68 F. Supp. 2d 508 (19) 
Molins PLC, 48 F.3d 1172 (reversing district court and finding that no intent was proven where patentee disclosed references in reexamination proceedings and Examiner reviewed references); Litton Systems, Inc. v. Honeywell, Inc., 1995 WL 366468 (C.D.Cal.1995) (no inequitable conduct proven based upon burying of references). Requiring a strong showing of intent before making a finding of inequitable conduct based upon a burying argument is consistent with the teaching that a patent lawyer “should be encourage to err on the side of inclusion, thereby providing as much prior art with an application as possible.” Litton Systems, 1995 WL 366468, *38 (C.D.Cal.1995). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,942,430 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on patented claim 1 as follow:  an apparatus for multiplying display resolution (column 18, line 48), the apparatus comprising: an image projector for directing light from pixels of a pixelated image source into unique angular directions (column 18, lines 49-51); and at least one switchable grating switchable between diffracting and non-diffracting states optically coupled to the image projector (column 18, lines 60-63), wherein the at least one switchable grating have a first configuration for propagating the light of the native image (column 18, lines 63-65) and at least one configuration for propagating the light of a shifted image with an angular displacement corresponding to the image shift in a predefined direction (column 18, line 65 through column 19, line 1).
Claim 2 reads on patented claim 2 as follow:  at least one switchable grating is disposed within at least one waveguide (column 19, lines 14-16).
Claim 3 reads on patented claim 1 as follow:  at least one switchable grating comprises first, second, third, fourth gratings (column 19, lines 1-3), wherein the first grating overlaps the third grating and the second grating overlaps the fourth grating (column 19, lines 3-4), wherein the first and third gratings act as input couplers and the second and fourth gratings act as output couplers (column 19, lines 5-7), wherein the first configuration is provided by one of the first or third gratings and one of the second or fourth gratings in their diffracting states (column 19, lines 7-9), and wherein the at least one configuration for propagating shifted image light are provided by at least one other combination of diffracting states of the first, second, third, and fourth gratings (column 19, lines 10-13).
Claim 4 reads on patented claim 3 as follow:  the first and second gratings are disposed in a first layer within a waveguide and the third and fourth gratings are disposed in a second layer within the waveguide (column 19, lines 17-20).
Claim 5 reads on patented claim 17 as follow:  at least one switchable grating comprises first and second gratings disposed in a first waveguide and third and fourth gratings disposed in a second waveguide (column 20, lines 20-23), wherein the first grating overlaps the third grating and the second grating overlaps the fourth grating (column 20, lines 23-25), wherein the first and third gratings act as input couplers and the second and fourth gratings act as output couplers (column 20, lines 25-27), wherein the first configuration is provided when the first and second gratings are in their diffracting states (column 20, lines 27-29), and wherein the second configuration is provided when the first and second gratings are in their non-diffracting states (column 20, lines 29-31).
Claim 6 reads on patented claim 16 as follow:  the image shift is equal to N+1/2 times a pixel dimension, where N is an integer (column 19, lines 52-54).
Claim 7 reads on patented claim 4 as follow:  the native and shifted images are sequentially displayed within a human eye integration period (column 19, lines 21-23).
Claim 8 reads on patented claim 5 as follow:  the image shift is one of vertical or horizontal shifts (column 19, lines 24-25).
Claim 9 reads on patented claim 6 as follow:  at least one image shift comprises vertical and horizontal shifts (column 19, lines 26-27).
Claim 10 reads on patented claim 7 as follow:  the switchable gratings are recorded in a holographic polymer dispersed, switchable Bragg grating (column 19, lines 28-30).
Claim 11 reads on patented claim 8 as follow:  at least one switchable grating is disposed in a waveguide further comprising a non-switching grating (column 19, lines 31-33).
Claim 12 reads on patented claim 9 as follow:  at least one switchable grating is disposed in a waveguide further comprising a fold grating (column 19, lines 26-27).
Claim 13 reads on patented claim 10 as follow:  at least one switchable grating includes at least one grating multiplexing at least one of wavelength or angular bandwidth (column 19, lines 37-39).
Claim 14 reads on patented claim 11 as follow:  the apparatus forms part of a HMD, a HUD, an eye-slaved display, a dynamic focus display, or a light field display (column 19, lines 40-42).
Claim 15 reads on patented claim 12 as follow:  the image projector further comprises a microdisplay panel (column 19, lines 43-44).
Claim 16 reads on patented claim 13 as follow:  the image projector is optically coupled to the first grating and the third grating by one of a prism or grating (column 19, lines 45-47).
Claim 17 reads on patented claim 14 as follow:  an illumination homogenizer (column 19, lines 48-49).
Claim 18 reads on patented claim 15 as follow:  at least one of the gratings is a rolled k-vector grating (column 19, lines 50-51).
Claim 19 reads on patented claims 1 and 9 as follow:  the waveguide further comprises an input coupler (column 19, line 5), a fold grating (column 19, line 36), and an output coupler (column 19, lines 6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. in view of Waldern et al.
Popovich et al. (US Pub. No. 2014/0104665 A1) discloses:
Regarding claim 1, an apparatus for multiplying display resolution (page 10, paragraph 0227, lines 16-21), the apparatus comprising: at least one switchable grating switchable between diffracting and non- diffracting 
Regarding claim 2, at least one switchable grating is disposed within at least one waveguide (page 2, paragraph 0015, lines 7-9).
Regarding claim 6, the image shift is equal to N+1/2 times a pixel dimension, where N is an integer (page 14, paragraph 0266, lines 9-11).
Regarding claim 7, the native and shifted images are sequentially displayed within a human eye integration period (page 9, paragraph 0224, lines 1-2 and page 10, paragraph 0224, lines 1-3).
Regarding claim 8, the image shift is one of vertical or horizontal shifts (page 10, paragraph 0225, lines 25-27).
Regarding claim 9, at least one image shift comprises vertical and horizontal shifts (page 13, paragraph 0258, lines 1-7).
Regarding claim 10, the switchable gratings are recorded in a holographic polymer dispersed, switchable Bragg grating (page 8, paragraph 0210, lines 16-18).
Regarding claim 11, at least one switchable grating is disposed in a waveguide further comprising a non-switching grating (page 8, paragraph 0208, lines 5-7).
Regarding claim 13, at least one switchable grating includes at least one grating multiplexing at least one of wavelength or angular bandwidth (page 7, paragraph 0190, lines 1-2).
Regarding claim 14, the apparatus forms part of a HMD, a HUD, an eye-slaved display, a dynamic focus display, or a light field display (page 7, paragraph 0198, lines 6-8).
Regarding claim 15, the image projector further comprises a microdisplay panel (page 7, paragraph 0181, lines 1-2).
Regarding claim 16, the image projector is optically coupled to the first grating and the third grating by one of a prism or grating (page 12, paragraph 0240, lines 7-10).
Regarding claim 18, at least one of the gratings is a rolled k-vector grating (page 8, paragraph 0214, lines 1-4 and 9-10).
Regarding claim 19, the waveguide further comprises an input coupler (page 3, paragraph 0073, lines 1-2), a fold grating (page 20, paragraph 0350, lines 1-7), and an output coupler (page 6, paragraph 0175, line 3).
Popovich et al. teaches the salient features of the present invention as explained above except (regarding claim 1) an image projector for directing light from pixels of a pixelated image source into unique angular directions.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an image projector for directing light from pixels of a pixelated image source into unique angular directions as shown by Waldern et al. in combination with Popovich et al.’s invention for the purpose of producing an image on the waveguide (Waldern et al., page 12, paragraph 0181, line 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. in view of Waldern et al. as applied to claims 1-2, 6-11, 13-16 and 18-19 above, and further in view of Levola et al.
Popovich et al. (US Pub. No. 2014/0104665 A1) in combination with Waldern et al. (US Pub. No. 2018/0188542 A1) teaches the salient features of the present invention as explained above except at least one switchable grating is disposed in a waveguide further comprising a fold grating.
Levola et al. (US Pub. No. 2016/0231570 A1) discloses at least one switchable grating is disposed in a waveguide further comprising a fold grating (page 12, paragraph 0151, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one switchable grating is disposed in a waveguide further comprising a fold grating as shown by Levola et al. in combination with Popovich et al. and Waldern et al.’s invention for the purpose of .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. in view of Waldern et al. as applied to claims 1-2, 6-11, 13-16 and 18-19 above, and further in view of Bhowmik et al.
Popovich et al. (US Pub. No. 2014/0104665 A1) in combination with Waldern et al. (US Pub. No. 2018/0188542 A1) teaches the salient features of the present invention as explained above except an illumination homogenizer.
Bhowmik et al. (US Pub. No. 2006/0181683 A1) discloses an illumination homogenizer (page 1, paragraph 0010, lines 10-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an illumination homogenizer in combination with Popovich et al. and Waldern et al.’s invention for the purpose of delivering a uniform illumination level onto the surface of the imager (Bhowmik et al., page 1, paragraph 0004, lines 4-5).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable upon timely filing of terminal disclaimer in compliance with 37 CFR 1.321(c) to overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Popovich et al. (US Pub. No. 2014/0104665 A1) discloses an apparatus for multiplying display resolution (page 10, paragraph 0227, lines 16-21), wherein the pixelated image source produces a native image and at least one shifted image (page 10, paragraph 0225, lines 13-15); an image processor electrically connected to the image projector for computing the native image (i.e. first FOV image) and the at least one shifted image (i.e. second FOV image).  However, Popovich et al. and the prior art of record neither shows nor suggests an apparatus wherein at least one switchable grating comprises first, second, third, fourth gratings, wherein the first grating overlaps the third grating and the second grating overlaps the fourth grating, wherein the first and third gratings act as input couplers and the second and fourth gratings act as output couplers, wherein the first configuration is provided by one of the first or third gratings and one of the second or fourth gratings in their diffracting states, and wherein the at least one configuration for propagating shifted image light are provided by at least one other combination of diffracting states of the first, second, third, and fourth gratings.
Regarding claim 4, the claim would be allowable based on its dependence from claim 3.
Regarding claim 5, Popovich et al. (US Pub. No. 2014/0104665 A1) discloses an apparatus for multiplying display resolution (page 10, paragraph 0227, lines 16-21), wherein the pixelated image source produces a native image and at least one shifted image (page 10, paragraph 0225, lines 13-15); an image processor electrically connected to the image projector for computing the native .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US Patent No. 11,231,544 B2) discloses a display system comprising a waveguide having light in-coupling or light out-coupling optical elements formed of a meta-surface. The meta-surface is a multilevel (e.g., bi-level) structure having a first level defined by spaced apart protrusions formed of a first optically transmissive material and a second optically transmissive material between the protrusions. The meta-surface also includes a second level formed by the second optically transmissive material. The protrusions on the first level may be patterned by nanoimprinting the first 
Popovich et al. (US Pub. No. 2018/0284440 A1) teaches an optical display comprising: a first waveguide comprising a first surface and a second surface, an input coupler, a fold grating, and an output grating. The input coupler receives collimated first wavelength light from an Input Image Node causes the light to travel within the first waveguide via total internal reflection between the first surface and the second surface to the fold grating. The fold grating provides pupil expansion in a first direction directs the light to the output grating via total internal reflection between the first surface and the second surface. The output grating provides pupil expansion in a second direction different than the first direction and causes the light to exit the first waveguide from the first surface or the second surface. At least one of the input coupler, fold grating and output grating is a rolled k-vector grating, and the fold grating is a dual interaction grating.
Popovich et al. (US Pub. No. 2015/0285682 A1) shows a diffractive waveguide device comprising: a light source, at least one light detector, an SBG device comprising a multiplicity of separately switchable SBG elements sandwiched between transparent substrate to which transparent electrodes have been applied. The substrates function as a light guide. Each SBG element encodes image information to be projected on an image surface. Each SBG element when in a diffracting state diffracts light out of the light guide to form an image region on an image surface. 
Brown et al. (US Pub. No. 2014/0140654 A1) discloses an apparatus for displaying an image comprising: a first optical substrate comprising at least one 
Brown et al. (US Pub. No. 2014/0140653 A1) teaches an apparatus for displaying an image comprising: a first optical substrate comprising at least one waveguide layer configured to propagate light in a first direction, wherein the at least one waveguide layer of the first optical substrate comprises at least one grating lamina configured to extract the light from the first substrate along the first direction; and a second optical substrate comprising at least one waveguide layer configured to propagate the light in a second direction, wherein the at least one waveguide layer of the second optical substrate comprises at least one grating lamina configured to extract light from the second substrate along the second direction; wherein the at least one grating lamina of at least one of the first and second optical substrates comprises an SBG in a passive mode.
Perreault et al. (US Pub. No. 2017/0270637 A1) shows a display panel to display a sequence of images, and the beam steering controller controls the beam steering assembly to impart a different net deflection angle for each displayed image of the 
Robbins et al. (US Pub. No. 8,233,204 B1) discloses an optical display including an optical substrate for propagating light received from a light source, a first set of one or more switchable diffractive elements in the substrate, and a second set of one or more switchable diffractive elements in the substrate. Each diffractive element in the second set corresponds to a diffractive element in the first set. Each of the diffractive elements in the first and second sets is configured to switch between on and off states. One of the states is for diffracting light and the other state for allowing light to pass through. Each of the first set of diffractive elements is configured to diffract the light at an angle for propagation in the substrate. Each of the second set of diffractive elements is configured to diffract the light for display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
02/12/2022